DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: in line 5, it is suggested to replace the article “a” with --the-- in the phrase “an upper end” to avoid a double inclusion issue and to improve clarity.
Claim 4 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a metal or metal alloy” to avoid a double inclusion issue and to improve clarity.
Claim 4 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a melting point between” to avoid a double inclusion issue and to improve clarity.  
Claim 5 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a metal or metal alloy” to avoid a double inclusion issue and to improve clarity.
Claim 5 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a melting point between” to avoid a double inclusion issue and to improve clarity.  
Claim 6 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a metal or metal alloy” to avoid a double inclusion issue and to improve clarity.

Claim 15 is objected to because of the following informalities: in line 3, it is suggested to replace the article “a” with --the-- in the phrase “a wellbore” to avoid a double inclusion issue and to improve clarity.  
Claim 18 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a metal or metal alloy” to avoid a double inclusion issue and to improve clarity.
Claim 18 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a melting point between” to avoid a double inclusion issue and to improve clarity.  
Claim 19 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a metal or metal alloy” to avoid a double inclusion issue and to improve clarity.
Claim 19 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a melting point between” to avoid a double inclusion issue and to improve clarity.
Claim 20 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a metal or metal alloy” to avoid a double inclusion issue and to improve clarity.
Claim 21 is objected to because of the following informalities: in line 2, it is suggested to insert the word --of-- before the phrase “the melting metal” to improve clarity.
Claim 22 is objected to because of the following informalities: in line 2, it is suggested to insert the word --a-- before the phrase “higher melting point” to improve clarity.

Claim 23 is objected to because of the following informalities: in line 2, it is suggested to insert the word --a-- before the phrase “group consisting of” to improve clarity.
Claim 28 is objected to because of the following informalities: in line 2, it is suggested to replace the article “a” with --the-- in the phrase “a well” to avoid a double inclusion issue and to improve clarity.
Claim 29 is objected to because of the following informalities: in line 1, it is suggested to replace the article “a” with --the-- in the phrase “a well” to avoid a double inclusion issue and to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Both independent claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “Known bismuth based eutectic alloys may have a melting points ranging from at or near the melting point of bismuth, which is 27l.4°C, to a temperature at or near 50°C.” (see specification [0026]) and that there are downhole operating temperatures to consider (see specification [0027]), does not reasonably provide enablement for the claim limitations “a metal or metal alloy with a melting point higher than expected maximum sustained temperatures within the wellbore where the downhole tool is to be placed” (see claim 1) and similarly “a metal or metal alloy with a melting point higher than expected maximum sustained temperatures within the wellbore where the end of the tubular is located” (see claim 15) because a wellbore can be a geothermal wellbore and a geothermal wellbore can exceed 350-degrees Celsius such as the “Venelle-2” geothermal well (see attached Venelle-2 reference which is cited in the attached form PTO-892) and applicant’s disclosure does not enable a metal or a metal alloy material/composition that can exceed 350-degrees Celsius without undue experimentation since the disclosure mainly cites bismuth alloys with a melting point of 271.4-degrees Celsius which is less/lower than the maximum sustained temperature of a well such as the Venelle-2. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification is not enabling of the claimed limitations because one reasonably skilled in the art could not make or use the invention from the disclosures in the patent application coupled with information known in the art without undue experimentation because applicant’s disclosure does not enable a metal or a metal alloy material/composition that can exceed 350-degrees Celsius without undue experimentation since the disclosure mainly cites bismuth alloys with a melting point of 271.4-
Claim(s) 2-14 and 16-29 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both independent claims 1 and 15, the metes and bounds of the claim limitations “expected maximum sustained temperatures within the wellbore where the downhole tool is to be placed” (see claim 1) and similarly “expected maximum sustained temperatures within the wellbore where the end of the tubular is located” (see claim 15) are unclear. The metes and bounds are unclear because the numerical value and/or range of the expected maximum sustained temperatures within the wellbore where the tool/tubular is located is unknown and depends on the environment and the location/position relative to the environment. For examination purposes, examiner assumes that the expected maximum sustained temperatures is 30-degrees Celsius.

Regarding claim 29 line 1, it is not clear if the claim term “a tubular” is the same or different from the “downhole tubular” in parent claim 15. For examination purposes, examiner assumes that they refer to the same tubular; if this is the case, then it is suggested to replace the phrase “a tubular” with --the downhole tubular-- at line 1.
Claim(s) 2-14 and 16-27 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-17, and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. US20100258311 in view of Carragher US10309187.
Regarding independent claim 1, Craig discloses, in Figures 1-5,

Craig does is silent regarding one or more melting metal sealing elements made of a metal or metal alloy with a melting point higher than expected maximum sustained temperatures within the wellbore where the downhole tool is to be placed.
Carragher teaches one or more melting metal sealing elements made of a metal or metal alloy with a melting point higher than expected maximum sustained temperatures within the wellbore where the downhole tool is to be placed (Carragher; Fig. 4; eutectic/bismuth alloy 157).
Also, Carragher teaches, in Figure 4, deploying a heater 155 on a wireline 154 for melting the eutectic/bismuth alloy 157 by applying heat for a short period of time to the for the purpose of causing the alloy to melt and sag and flow around a stranded object/”fish” 160 and thus merge with the stranded object/”fish” 160 when the melted alloy has cooled so that the stranded object/”fish” 160 can subsequently be “fished” and retrieved to the surface (Carragher; Fig. 4; col. 3:41-52).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the metal alloy material as taught by Craig with the eutectic/bismuth alloy 157 as taught by Carragher since the metal alloy materials are known elements that obtain the predictable result of providing a meltable and re-solidifying coupling means that cooperate with downhole fishing/retrieving assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). Doing so would result in a downhole tool that is compatible and cooperates with a corresponding wireline heater 155 to temporarily melt the eutectic/bismuth alloy 157 as taught by Carragher.

Regarding claim 2, Craig in view of Carragher teaches wherein the melting metal sealing elements are made from an alloy of bismuth and at least one other elemental metal (Carragher; Fig. 4; eutectic/bismuth alloy 157).

Regarding claim 3, Craig in view of Carragher teaches wherein the melting metal sealing elements are made from a eutectic alloy (Carragher; Fig. 4; eutectic/bismuth alloy 157).

Regarding claim 6, Craig in view of Carragher teaches wherein the melting metal sealing elements are made from a metal or metal alloy that increases in volume when the metal or metal alloy changes from liquid form to solid form (Carragher; Fig. 4; eutectic/bismuth alloy 157 will inherently increase in volume when changing form from liquid state to solid state).

Regarding claim 7, Craig in view of Carragher teaches wherein the seal comprises one or more barriers for controlling the flow of liquid metal resulting from melting of at least one of the melting metal sealing elements (Craig; Fig. 5; medial/third part 78).

Regarding claim 8, Craig in view of Carragher teaches wherein each of the one or more barriers are comprised of one or more sealing elements made of material with a melting point than the melting point of the melting metal sealing elements (Craig; Fig. 5; medial/third part 78).
The previously recited combination of Craig in view of Carragher is silent regarding made of material with a higher melting point than the melting point of the melting metal sealing elements.
Carragher teaches made of material with a higher melting point than the melting point of the melting metal sealing elements (Carragher; col. 3:54-59 “higher melting point” “so that it 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the material as taught by Craig in view of Carragher with the higher melting point material such as steel or aluminum as taught by Carragher since the materials are known elements that obtain the predictable result of providing a barrier/sealing means that cooperate with downhole fishing/retrieving assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 9, Craig in view of Carragher teaches wherein each of the one or more barriers are comprised of one or more sealing elements, and wherein each sealing element is made from a material selected from a group consisting of with a melting point than the melting point of the melting metal sealing elements. (Craig; Fig. 5; medial/third part 78).
The previously recited combination of Craig in view of Carragher is silent regarding a material selected from a group consisting of rubbers, non-rubber elastomers, and metals with a melting point higher than the melting point of the melting metal sealing elements.
Carragher teaches a material selected from a group consisting of rubbers, non-rubber elastomers, and metals with a melting point higher than the melting point of the melting metal sealing elements (Carragher; col. 3:54-59 “higher melting point” “so that it remains in its solid state when the alloy flows” to “enhance the gripping of the object by the alloy as it solidifies”; col. 4:21-23 examples include steel or aluminum).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the material as taught by Craig in view of Carragher with the higher melting point material such as steel or aluminum as taught by Carragher since the materials are known elements that obtain the predictable result of providing a barrier/sealing 

Regarding claim 10, Craig in view of Carragher teaches wherein the string of pipe and the downhole tubular are casing pipes (Craig; Fig. 1 and 5).

Regarding claim 11, Craig in view of Carragher teaches wherein the catch (Craig; Fig. 1 and 3; assembly of grapple segment 32 and tubular casing patch bowl 16) comprises a fishing tool (Craig; Fig. 3; grapple 34).

Regarding claim 12, Craig in view of Carragher teaches wherein the fishing tool comprises a grapple or slips (Craig; Fig. 3; grapple 34 with wickers 35).

Regarding claim 13, Craig in view of Carragher teaches wherein the catch comprises means for overlapping the downhole tubular to create a mechanical joint that resists relative axial movement of the downhole tool with respect to the downhole tubular in at least one direction (Craig; Fig. 3; assembly of catch surface 40 and tapered slip surfaces 38).

Regarding claim 14, Craig in view of Carragher teaches wherein the means for overlapping the downhole tubular to create a mechanical joint that resists relative axial movement of the downhole tool with respect to the downhole tubular in at least one direction comprises one or more of a grapple and a slip (Craig; Fig. 3; tapered slip surfaces 38).

Regarding independent claim 15, Craig in view of Carragher teaches the invention substantially the same as described above in reference to independent claim 1, and

The previously recited combination of Craig in view of Carragher is silent regarding melting the melting metal sealing elements by heating the melting metal sealing elements; stopping heating of the metal sealing elements after they melt to allow the melting metal to solidify to form at least a partial seal between the downhole tool and the end of the downhole tubular.
Carragher teaches melting the melting metal sealing elements by heating the melting metal sealing elements; stopping heating of the metal sealing elements after they melt to allow 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Craig in view of Carragher to include the steps of melting by heating, stopping the heating, and forming the partial seal upon cooling as taught by Carragher for the purpose of merging the downhole tool with the downhole tubular to create a fused and sealed casing patch that is also retrievable to the surface when the downhole tubular is no longer needed in the wellbore.

Regarding claim 16, Craig in view of Carragher teaches wherein the melting metal sealing elements are made from an alloy of bismuth and at least one other elemental metal (Carragher; Fig. 4; eutectic/bismuth alloy 157).

Regarding claim 17, Craig in view of Carragher teaches wherein the melting metal sealing elements are made from a eutectic alloy (Carragher; Fig. 4; eutectic/bismuth alloy 157).

Regarding claim 20, Craig in view of Carragher teaches wherein the melting metal sealing elements are made from a metal or metal alloy that increases in volume when the metal or metal alloy changes from liquid form to solid form (Carragher; Fig. 4; eutectic/bismuth alloy 157 will inherently increase in volume when changing form from liquid state to solid state).



Regarding claim 22, Craig in view of Carragher teaches wherein each of the one or more barriers are comprised of one or more sealing elements made of material with a melting point than the melting point of the melting metal sealing elements (Craig; Fig. 5; medial/third part 78).
The previously recited combination of Craig in view of Carragher is silent regarding made of material with a higher melting point than the melting point of the melting metal sealing elements.
Carragher teaches made of material with a higher melting point than the melting point of the melting metal sealing elements (Carragher; col. 3:54-59 “higher melting point” “so that it remains in its solid state when the alloy flows” to “enhance the gripping of the object by the alloy as it solidifies”; col. 4:21-23 examples include steel or aluminum).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the material as taught by Craig in view of Carragher with the higher melting point material such as steel or aluminum as taught by Carragher since the materials are known elements that obtain the predictable result of providing a barrier/sealing means that cooperate with downhole fishing/retrieving assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 23, Craig in view of Carragher teaches wherein each of the one or more barriers are comprised of one or more sealing elements, and wherein each sealing element is made from a material selected from a group consisting of with a melting point than the melting point of the melting metal sealing elements. (Craig; Fig. 5; medial/third part 78).
rubbers, non-rubber elastomers, and metals with a melting point higher than the melting point of the melting metal sealing elements.
Carragher teaches a material selected from a group consisting of rubbers, non-rubber elastomers, and metals with a melting point higher than the melting point of the melting metal sealing elements (Carragher; col. 3:54-59 “higher melting point” “so that it remains in its solid state when the alloy flows” to “enhance the gripping of the object by the alloy as it solidifies”; col. 4:21-23 examples include steel or aluminum).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the material as taught by Craig in view of Carragher with the higher melting point material such as steel or aluminum as taught by Carragher since the materials are known elements that obtain the predictable result of providing a barrier/sealing means that cooperate with downhole fishing/retrieving assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 24, Craig in view of Carragher teaches wherein the downhole tubular is casing pipe (Craig; Fig. 5).

Regarding claim 25, Craig in view of Carragher teaches wherein heating the melting metal sealing elements comprises applying heat from a heater lowered into the wellbore close enough to the melting metal sealing elements to melt the melting metal sealing elements when heat is applied from the heater (Carragher; Fig. 4; col. 3:41-52; deploying a heater 155 on a wireline 154 for melting the eutectic/bismuth alloy 157 by applying heat for a short period of time to the for the purpose of causing the alloy to melt and sag and flow around a stranded 

Regarding claim 26, Craig in view of Carragher teaches wherein the catch (Craig; Fig. 1 and 3; assembly of grapple segment 32 and tubular casing patch bowl 16) comprises a fishing tool (Craig; Fig. 3; grapple 34).

Regarding claim 27, Craig in view of Carragher teaches wherein the fishing tool comprises one or more of a grapple or slips (Craig; Fig. 3; grapple 34 with wickers 35).

Regarding claim 28, Craig in view of Carragher teaches wherein the catch comprises means for fishing a tubular from a wellbore (Craig; Fig. 3; grapple 34).

Regarding claim 29, Craig in view of Carragher teaches wherein the means for fishing a tubular from a wellbore comprises one or more of a grapple and a slip (Craig; Fig. 3; grapple 34 with wickers 35).

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. US20100258311 in view of Carragher US10309187 as applied to claims 1 and 15 above, and further in view of Carisella et al. US5070788.
Regarding claims 4-5 and 18-19, Craig in view of Carragher teaches wherein the melting metal sealing elements are made from a metal or metal alloy having a melting point between (Carragher; Fig. 4; eutectic/bismuth alloy 157).
Craig in view of Carragher is silent regarding wherein the melting metal sealing elements are made from a metal or metal alloy having a melting point between 100° C and 250°C and/or between 100° C and 327.5°C.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the metal alloy composition and its corresponding melting point as taught by Craig in view of Carragher to be a eutectic alloy with a melting point of 124°C as taught by Carisella for the purpose of providing predictable melting and fusing for some common wellbore temperature environments (Carisella; col. 11:28-30 for well operations operating at temperatures no more than 300-degrees F).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Foster US2789004 teaches a welding barrel 10 and a thermite cartridge 11 and using molten thermite welding to retrieve a fish.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	3/25/22